department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date contact person identification_number contact number employer_identification_number uil form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal iicome tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend g organization name h foreign_entity name j country name k country name m staie name x date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue sec_1 are you precluded from exemption under sec_501 of the code because you lack control and discretion over funds beiow yes for the reasons described do your activities constitute a substantial non-exempt purpose precluding you from exemption under sec_501 of the code yes for the reasons describe below does your lack of detail cause you to be disqualified from exemption under sec_501 of the code yes for the reasons described below letter cg catalog number 47630w facts you were previously granted exemption under sec_501 of the code your exemption was revoked due to non-filing of form_990 for three consecutive years accordingly you submitted this new form_1023 application_for exemption for reinstatement under notice_2011_43 you were incorporated on date x in the state of m your articles of incorporation in pertinent part state this m organization is the exclusive us representative of g in foreign_country j better known by its acronym your name was essentially the same as that of g until you filed an amendment with the state of m about six years later the amendment changed your name to a name very similar to h a european for profit entity with which you are involved you recently amended your name with the state of m to combine your previous two names you have donated two pieces of medical equipment to foreign_country j you also indicated you are the exclusive us representative of g in foreign_country j and that you are engaged in the following activities e e e a surveillance and mobile communications program for foreign_country k acityscape program which provides housing for a town in foreign_country j an archaeologically-significant program to protect and preserve the science and culture of historically-important and shipwrecked cargoes and artifacts of historical vessels and contemporary ships in order to protect and preserve the vessels and ships form the rampant unauthorized treasure-hunting and to protect the history and culture of the region you are currently engaged in a surveillance and mobile communications program for foreign_country k the goal of the program is to protect and preserve the indigenous and mainstream populations of a specific rain forest at the common border of foreign countries j and k from destruction and extinction the program is also designed to provide surveillance detect and interdict the increasing flow of illegal narcotics in the _ aggressive hands of the militant narco-terrorists who are advancing out of foreign_country j across the border into k with destinations into other foreign countries as well as the us this is an attempt to improve the overall welfare and safety of the region when asked about your surveillance and mobile communications program you said the program is designed by you in consultation with a major defense contractor to protect the us's vital interests by halting or reducing significantly the out-of-control flow of letter cg catalog number 47630w yon illegal narcotics and weapons trafficking and the consequential narco-terrorism to that end the defense network is designed to provide surveillance detect and interdict manned or mechanized movement by land sea and air of the illegal goods in movement over through or around the region you provided a proposal available to government officials that contained details including extensive background information and a mission statement for your surveillance project this statement included maps of areas determined to be the primary line of anti-drug defense it further said the program is available for presentation in hardcopy-delivery or electronic-mail formation it consists of a 47-page detailed proposed and itemized budget the budget itemizes the cost to transport and install operate and maintain a 25-kilometer section of highest- tech state-of-the-art land sea air radar surveillance and radio communication defense network at any point generally along the border of foreign_country j and k through the rain forest the cost to provide surveillance for the entire border is over dollar_figure million the additional costs necessary to provide for construction of supporting infrastructure including power communications roadways etc are approximately dollar_figure million you are in the process of trying to present the program to us government officials including those in the state department if the us government determines they will fund the program it is your understanding that us authorities would work with their counterparts in the foreign government of k who would exercise their prerogative to approve the program to determine the disposition of the program’s funding and installation operation and maintenance you said the government of k has expressed interest in implementing this program and the program is charitable in that it is intended to protect and preserve the law enforcement and security health and welfare of the usa’s populations and their vital interests you willspend of your time and resources on your surveillance project you provided the following inconsistencies concerning this project o o o it will be funded by the united_states which would act in collaboration with k you then said budgets to install and operate the program would be funded by the us government you continued to say that you would not receive any funds from the us government but then you said if you did receive any funds from the us government you would follow all rules required by a 501_c_3_organization regarding your city scape program you said you will not provide financial resources for this activity but it will come from h an organization in europe when asked about the details of your relationship with h you replied the relationship is between g and h the resources will be made by credit transfer from h to your bank account where it will be credit transferred to finance the entire housing project the funds you receive from h will be transferred to a bank in foreign_country j then the funds will be transferred to g the organization located in foreign_country j which is managed by the bank and by the fiduciary entity which is responsible to effect the payments in advance of the letter cg catalog number 47630w projects which will be properly signed and certified by the auditory sic entity under the control of the government of j the foreign organization g located in j is the one who represents you however you said you do not operate as an intermediary rather you form part of the entire organization for the construction and delivery of the housing to each of the poor families h agreed to fund the project because they lend later you indicated h is a for-profit entity and it has offices in several european countries h is controlled by its board_of directors and its general assembly you said your association with h is through g support to christian communities when asked about your control_over the money flowing from europe to the foreign_country j you said the money will be managed and controlled through an international audit everything these audits are supervised by the for-profit h and by all of the control and fiscal entities in the foreign_country j the international audit exercises strict controls for each payment that is made we can be assured the money is used for charity and not to help a for-profit business because everything is controlled dollar by dollar so it can reach all the poor families through the controls that the international audit exercises and the control and security of j h the european organization controls when asked for more details regarding the low-income_housing project you said the poor families in foreign_country j are protected by the foreign_country j through their democratic institutions and internal controls this helps further your exempt status as this aid goes oriented to the communities that have been affected for the winter wave and the population that has been found in the state of forced displacement the auditors’ administrators and the agencies of control and supervisors in the foreign county j will manage the project h the european organization has the project plan which distributes the monies for development of projects in foreign_country j h starts with the engineers and architects to construct the homes the construction activities will be managed by expert construction engineers and architects and selected based upon their experience knowledge and track record regarding the management of your projects and how the projects are overseen and how often inspectors visit the project you said the h the european company places people to contribute the monies all the supervision is revised by the international auditors delegate of sic time complete sic the administrators of work that to be sic the responsible for watching for its faithful compliance the international auditors you do not impose any restrictions to make sure that your housing remains affordable to low-income residents you do not provide social services to residents a part of the housing is paid with the subsidy of the government approximately dollar_figure minimum is paid_by the poor family approximately dollar_figure -_- you will rely on g the foreign letter cg catalog number 47630w and very organization located in j to make the selection regarding who qualifies in terms of low- income housing levels there is no application form used for admission nor could you provide any contracts or agreements moreover you indicated the persons who administer the housing project do not live in the us they live in foreign_country j you further indicated the public is made aware of the program through ads placed in the offices of the mayors to announce to the poor families that need the homes the homes will each accommodate or the current number of residents in each facility is or municipality will have sports installation sic recreation and healthy dissemination for the families for the sports installations five persons will consist of the family and two guests for a total of seven which will participate in the various sporting events regarding whether residents will rent or purchase housing form you you said the half is bought and the other value of the home is given gift in an attempt to clarify you said the housing units in each about this project you wrote the mayors of the municipalities and the families that are going to receive homes together perform the town planning then h the european company starts with the engineers and architects to construct the homes the construction activities will be managed by expert construction engineers and architects they will be selected based upon their experience knowledge and track record you later said funds are transferred to poor families to construct housing and the purpose of these funds is to help needy families to eradicate poverty the families account for its use because the money is transferred for the construction of the housing units and to sic each family will account for_the_use_of the housing unit they will be accountable to the control and fiscal organizations both at the national and international level the oversight will be through the foreign government j and the international auditors which are appointed by h concerning the city scape program you initially indicated the goal is to provide units of safe modern comfortable housing for homeless and under-sheltered families because of the civil war in j this program will help you achieve your mission of designing and implementing humanitarian programs in j construction has not yet begun this activity is jointly administered by you g and h a for profit european entity the government of j as well as the families which receive the units a part of the housing is paid with the subsidy of the government approximately dollar_figure and very minimum is paid_by the poor family approximately dollar_figure located in j to make the selection regarding who qualifies in terms of low-income_housing levels letter cg -_ you will rely on g catalog number 47630w you later stated that there is no application form used for admission when asked for a copy of your housing contracts or agreements you indicated the persons who administer the housing project do not live in the us they live in foreign_country j regarding whether residents will rent or purchase housing you said the half is bought and the other value of the home is given gift the public is made aware of the program through ads placed in the offices of the mayors to announce to the poor families that need the homes the homes will each accommodate or the current number of residents in each facility is or the housing units in each municipality will have sports installation sic recreation and healthy dissemination for the families for the sports installations five persons will consist of the family and two guests for a total of seven which will participate in the various sporting events no further details were provided in an attempt to clarify you said you subsequently said money is transferred to poor families the purpose of the funds is to help families in need and to eradicate poverty the funds will be used to construct housing units the families account for its use because the money is transferred for the construction of the housing units and to sic each family will account for_the_use_of the housing unit they will be accountable to the control and fiscal organizations both at the national and international level the oversight will be through the foreign government j and the international auditors which are appointed by h your revenue for the past years was approximately dollar_figure about dollar_figure your expenses totaled you were funded entirely out of the personal funds of the board_of directors you also did not file form_990 because you did not solicit or receive contributions or pay out any salaries or expenses to staff your form_1023 indicates you plan to fundraise through email solicitation you are currently governed by your founder her son cofounder as president and vice president the positions of corresponding secretary and recording secretary are held by a mother and her son no salaries are paid law sec_501 of the internal_revenue_code_of_1986 provides for the exemption from federal_income_tax for organizations described in sec_501 such organizations are recognized as exempt if they are organized and operated exclusively for religious charitable and educational_purposes sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such letter cg catalog number 47630w section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for any of the purposes specified in sec_501 of the code unless it serves a public rather than a private interest sec_1_501_c_3_-1 of the regulations defines the term charitable as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the lessening of the burdens of government revproc_2012_9 superseding revproc_90_27 1990_1_cb_514 sec_4 provides the internal_revenue_service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure states that a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record it further states the applicant is responsible for the accuracy of any factual representations contained in the application any oral representation of additional facts or modification of facts as represented or alleged in the application must be reduced to writing over the signature of an officer or director of the taxpayer under a penalties of perjury statement the failure to disclose a material fact or misrepresentation of a material fact on the application may adversely affect the reliance that would otherwise be obtained through issuance by the service of a favorable determination_letter or ruling section dollar_figure states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures letter cg catalog number 47630w revrul_63_252 1963_2_cb_101 states that contributions to certain domestic charitable organizations are deductible if it can be shown that the gift is in fact to or for_the_use_of the domestic organization and that the domestic organization is not serving as an agent for or channel for a foreign charitable_organization in reaching this conclusion the revenue_ruling states that it seems clear that the requirements of sec_170 of the code would be nullified if contributions inevitably committed to go to a foreign organization were held to be deductible solely because in the course of transmittal to the foreign organization they came to rest momentarily in a qualifying domestic organization in such cases the domestic organization is only nominally the donee the real donee is the ultimate foreign recipient in each case the question to be decided is whether the amounts paid to the domestic organization are deductible under sec_170 of the code revrul_66_79 1966_1_cb_48 amplifies revrul_63_252 to provide that contributions to a domestic charity that are solicited for a specific project of a foreign charitable_organization are deductible under sec_170 of the code if the domestic charity has reviewed and approved the project as being in furtherance of its own exempt purposes and has control and discretion as to the use of the contributions this conclusion is reached because the contributions received by the domestic charity are regarded as for_the_use_of the domestic organization and not the foreign organization receivitig the grant from the domestic organization in 485_us_351 108_sct_1179 99_led_368 the supreme court held that an organization must prove unambiguously that it qualifies for a tax exemption in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 74_tc_531 an action for declaratory_judgment pursuant to sec_7428 the tax_court considered an adverse_ruling by the irs on an application_for exempt status as a church the applicant had declined to furnish some information and made answers to other inquiries that were vague and uninformative on the basis of the record the court held that the applicant had not shown that no part of its net_earnings inures to the benefit of the family or that petitioner was not operated for private benefit in peoples prize v commissioner t c memo the court upheld the service's determination that an organization failed to establish exemption when the organization failed to provide requested information the court stated applicant has letter cg catalog number 47630w for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption application of law you are not as described in sec_501 of the code and sec_1 c - a of the income_tax regulations because you are not exclusively organized and operated for charitable purposes you are not described in sec_1_501_c_3_-1 of the regulations because your surveillance and mobile communications program for foreign_country k does not accomplish a purpose described in sec_501 moreover the city scape housing program is under the direct and complete control of the for-profit company h and h is using you as an intermediary to provide funding for this program you are not as described in sec_1_501_c_3_-1 of the regulations because you are serving the private interests of g and h h is using you as an intermediary to funnel money to g in order to fund their projects h has complete control_over the funding and the cityscape program furthermore your activities are not charitable as defined in sec_1 d of the regulations your involvement in preparing and presenting a surveillance and mobile communications program for the us government to fund is not charitable your role as an intermediary to funnel money from h to g is also not an exempt_purpose as required by revproc_2012_9 you have not established that you are organized and operated exclusively for exempt purposes you provided inconsistent and incoherent information when we asked for specific details regarding your operations as required by section dollar_figure of this rev_proc you did not fully describe all of the activities in which you expect to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures you have also failed to provide adequate details io allow us to determine that any portion of your activities would qualify for exemption however the information you did provide regarding activities you have already conducted indicates you do not qualify for exemption under sec_501 of the code you have no control_over how the funds that you transfer to g are used and thus you are a conduit as described in described in revrul_63_252 you act as a channel for h a foreign organization to transfer funds to g you are only nominally the donee the real donee is the ultimate foreign recipient g therefore it cannot be concluded that these funds are being used exclusively for exempt purposes described in sec_501 letter cg catalog number 47630w unlike the organization described in revrul_66_79 the contributions you receive are not for your use rather they are for_the_use_of g you are the us organization which collects funds from h and merely forwards this funding to g h remains in control of the funds the cityscape housing program will not accomplish a charitable purpose as described in revrul_67_138 because you relinquish all control to h g and foreign governments realistically you have no housing program as you simply transfer money from h to g because h appears to be the primary administrator of the housing program the funding that passes through you remains in control of h you have not proven unambiguously that you qualify for a tax exemption as in united_states v wells fargo bank supra likewise as in the above-cited case of bubbling well church you have given inconsistent vague answers the responses you provided did not include the details required to establish exemption under sec_501 of the code as described in peoples prize v commissioner supra for example you did not provide a description of your role in the surveillance project your responses about the city scape program were incoherent as in bubbling well church your application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon your operations and finances to assure that there is not abuse of the revenue laws as that disclosure has not been made the logical inference is that the facts if disclosed would show that your fail to meet the requirements of sec_501 as indicated in better business bureau supra the supreme court held that the presence of a single non-exempt purpose if substantial in nature would destroy a claim for exemption regardless of the number or importance of truly exempt purposes h b foreign governments and or contractors would be in control of this activity this substantial non-exempt purpose precludes you from qualifying for exemption in addition your involvement in the surveillance project also shows that you have more than insubstantial non-exempt purposes applicait’s position in a final attempt to secure more details regarding your activities we asked additional questions and you responded to our point inquiry with the following what is the requirement for the irs to renew the c which was issued on date x if all the entities for which the irs issues approval of the c are given the same requirements what is the normal established time for the irs to renew a c letter cg catalog number 47630w we await your kind reply given that we need to present this information to the government of j given that these projects will be developed within the framework of the bilateral between the two governments it is important for you to take into account that the resources for the development of the projects come from europe if we do not present the c by a specific date date provided was two days after this response was written the entities in europe will no longer provide the funds which will be to the detriment of thousands of families we await your answers based upon what is established by law service response to applicant’s position you disregarded our request for the significant details we needed to substantiate your operations rather you asked questions about the exemption-granting process your response did not address any of the items requested conclusion you are being denied for the following three separate reasons any one of which standing alone is sufficient for denial of exemption you have not demonstrated that you have discretion and control_over funds sent to g that insure funds are being exclusively used for purposes described in sec_501 you are operating for more than insubstantial exempt purposes for example your narco terrorism program is not accomplishing a purpose described in sec_501 c the manner in which your housing program is operated is also not accomplishing a purpose described in sec_501 finally you are operating for the private benefit of h lastly your lack of detail and clarity regarding your proposed programs causes you to be disqualified from exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues letter cg catalog number 47630w types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal the statement of facts item must be accompanied by the following declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documeits and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any praceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47630w mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication catalog number 47630w letter cg
